DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-22 are withdrawn as they are directed to non-elected species represented by figures 3C and 5B. Applicant states they have support for claims 21-22 in ¶¶ 00119-120, and figures 5C-5D. Both of these figures were not elected. Further, ¶¶ 00119-120 are directed to figure 5C. Thus, there is no support for the limitations of claim 21-22 in the elected species, and the claims are withdrawn.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20,  
Claim 20 is indefinite because of the terms “substantially fully-stoichiometric oxygen content”, and “sub-stoichiometric oxygen content”. As far as Examiner understands the claim and the alleged invention, Applicant changes the stoichiometric of oxygen in the layers in order to have more oxygen vacancies and/or less oxygen vacancies when comparing at least two layers. Therefore, Applicant’s use of the term “stoichiometric oxygen content” does not have a meaning on its own without Applicant stating the stoichiometric formula being used, e.g. HfxZr(1-x)Oy for example. Further, Applicant does not provide an explicit definition of the term “sub-stoichiometric”, not does it appear that Applicant provides  stoichiometric formulas to make such a comparison.
In addition the use of “substantially fully-stoichiometric oxygen content” and “sub-stoichiometric oxygen content” are relative terms relative to a full stoichiometric oxygen content. However, the disclosure does not state what a stoichiometric oxygen content means. Therefore, one of ordinary skill in the art will not be able to ascertain the relative values of each of the terms above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2020/0212168 A1) (“Yoo”), in view of Chia (US 2021/0375890 A1) (“Chia”).
Regarding claim 1, Yoo teaches at least in figures 10-13:
a first electrode (310); 
a second electrode (330); and 
a memory layer  (320) disposed between the first electrode (310) and the second electrode (330),
wherein the memory layer (320) comprises (detailed below)
a first memory portion  (324a or 324b) having a first concentration of oxygen vacancies (figure 11 where 324a and 324b have concentrations of oxygen vacancies) and 
a second memory portion (324b or 324a)  having a second concentration of oxygen vacancies different from the first concentration of oxygen vacancies (see figure 11 where the oxygen vacancy concentration of 324a and 324b are different).

Yoo does not teach:
A separation portion disposed in the memory layer between the first memory portion and the second memory portion,
Wherein a separation material of the separation portion differs from a first material of the first portion and second material of the second portion.

Chia teaches at least in figure 3:
A separation portion (102b) disposed in the memory layer (102) between the first memory portion (102a) and the second memory portion (102b),
Wherein a separation material  of the separation portion differs (102b) from a first material of the first portion and second material of the second portion (¶ 0026, where 102a is AlScN, 102b is HfZO, and 103c is HfSiO).
It would have been obvious to one of ordinary skill in the art to add the separation portion of Chia to the memory device of Yoo as Chia teaches the number of layers in the memory device is a matter of choice for one of ordinary skill in the art based upon product design and requirements. ¶ 0019. Further, Chia teaches that rather than the number of layers one of ordinary skill in the art would design the memory device for suitable properties such as retention, endurance, switching voltage, etc. ¶ 0025. Thus, the number of layers according to Chia is a matter of choice for one of ordinary skill in the art as they design the device and optimize at least one of the above parameters.

Regarding claims 2, and 4, Yoo teaches at least in figures 10-13:
wherein the second concentration of oxygen vacancies is at least 10 times greater than the first concentration of oxygen vacancies (¶ 0072, where the oxygen vacancy of OV2 may be at least 5 times greater. This means it can be 10 times greater because at least 5 times greater includes at least 10 times greater).
Regarding claim 3, Yoo does not explicitly teach:
wherein at least one of the first concentration or the second concentration of oxygen vacancies is greater than 1020 vacancies/cm3.

However, it would have been obvious to one of ordinary skill in the art to make the first and or second memory portion to have an oxygen vacancy greater than 1020 vacancies/cm3. This is it would be a natural byproduct of one of ordinary skill in the art following the teachings of Yoo. Yoo teaches that one wants one of the portions to have a relatively high oxygen vacancy concentration when compared to the other portion, ¶ 0072, in order to form the oxygen vacancy concentration diagram shown in figure 11. This will allow one to have the oxygen concentration vacancy in OV1 be more than 5 time, or at least 5 times, greater than OV2. In order to do that one of ordinary skill in the art would use routine skill in the art and perform standard evaluations or test to determine an optimal oxygen vacancy concentration of each layer. It would have been obvious that said routine testing would produce a layer with the required oxygen vacancy concentration.
Alternatively, regarding claim 4, Yoo does not explicitly teach:
wherein the first material has a first oxygen content, and the second material has a second oxygen content less than the first oxygen content.
However, this is obvious/inherent in the disclosure of Yoo. This is because it would have been obvious/inherent that with the different amount of oxygen vacancies in the HfO material there would different amount of oxygen. If this is was not the case then the oxygen vacancies would the same in both layers.

Regarding claim 9, Yoo teaches at least in figures 10-13:
wherein the first material has a first crystal structure, and the second material has a second crystal structure, wherein the first crystal structure differs from the second crystal structure in a number of oxygen vacancies in the crystal lattice (¶ 0072, where the oxygen vacancy of OV2 may be at least 5 times greater. This means it can be 10 times greater because at least 5 times greater includes at least 10 times greater. Because they have different amount of oxygen vacancies they will have different crystalline structures).
Alternatively, regarding claim 9, Yoo teaches at least in figures 10-13:
wherein the first material has a first crystal structure, and the second material has a second crystal structure, wherein the first crystal structure differs from the second crystal structure in a number of oxygen vacancies in the crystal lattice (¶ 0072, where the oxygen vacancy of OV2 may be at least 5 times greater. This means it can be 10 times greater because at least 5 times greater includes at least 10 times greater. Because they have different amount of oxygen vacancies it would have been obvious they will have different crystalline structures).
Regarding claim 11, Yoo teaches at least in figures 10-13:
wherein  the first material and/or the second material comprises at least one of the following materials as a main component: hafnium oxide, zirconium oxide, a mixture of hafnium oxide and zirconium oxide (¶ 0050).
Regarding claim 12, Yoo teaches at least in figures 10-13:
wherein the first electrode, the second electrode, and the memory layer form a capacitive memory structure (this is shown in figure 10).
Regarding claim 18,
This is an additional rejection of claim 18.
Claim 18 contains all the same subject matter as claim 1 above. Therefore, claim 18 is rejected for the same reasons as claim 1 above.
Regarding claim 19,
Claim 19 contains subject matter contained in claim 1 above as taught by Chia. Therefore, claim 19 is rejected for the same reasons stated in claim 1 above. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, in view of Chia, in view of Fan et al., “Ferroelectric HfO2-based material for next generation ferroelectric memories”, Journal of Adv. Dielec., vol. 6, No. 2 (2016) 1630003 (“Fan”).
Regarding claim 5, Yoo teaches:
One can use ferroelectric hafnium oxide, zirconium oxide and hafnium zirconium oxide, ¶ 0037. However, Yoo does not give any stoichiometric concentrations of the materials.

Fan teaches:
That hafnium oxide when doped with zirconium, or hafnium zirconium oxide, exhibits different polarization depending on the stoichiometric concentration of hafnium and zirconium. Figure 3. These figures are similar to figure 2 of Yoo which shows a conventional hysteresis loop. Thus, one of ordinary’s skill in the art would have known that different stoichiometric concentration of hafnium and zirconium would produce different hysterics loops, which in turn would produce different polarization in the material. 
It would have been obvious to one of ordinary skill in the art to use different stoichiometric concentration of hafnium and zirconium in the first memory portion and the second memory portion of Yoo because the different stoichiometric concentration of hafnium and zirconium would help to change the relationship with the charge Q and the energy E as shown in Yoo figure 9. This would further, the function of Yoo which is to create a ferroelectric device where the capacitance of the device is improved while reducing the leakage current of the device. ¶¶ 0003-04.


Claim(s) 6, 10, 13-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, in view of Chia, in view of Muller et al. (US 2019/0130956 A1) (“Muller”).
Regarding claim 6, Yoo teaches
The thickness of the layers 424a and 424b can be between 2 and 10 nm. ¶ 0054.

Yo does not teach the width

Muller teaches:
That ferroelectric capacitors, such as that of Yoo, can be made such that their width can be made smaller than the underlying transistor. ¶ 0103. This width can include sub-lithographic sizes. ¶ 0107. In ¶ 0083, Muller describes a size of gate structure 122 as being between 0.5nm and 5nm wide. If the gate is made 5nm wide, and Muller teaches the ferroelectric capacitor can be made smaller, then it would have been obvious to one of ordinary skill in the art that the ferroelectric capacitor can be made within the claimed range. 
Thus, it would have been obvious to one of ordinary skill in the art that the width of the device of Yo can be made with the claimed range, because it was already known in the art to make a ferroelectric device with said claimed range. Thus, it would have been obvious to one of ordinary skill in the art to make similar devices with similar known thicknesses.
Regarding claim 10, Muller teaches:
wherein the memory layer is remanently polarizable or spontaneously polarizable (¶¶ 0056-57, 62, 89, where HFO and HfZrO are remanently polarizable or spontaneously polarizable layers).
Regarding claim 13, Muller teaches:
a field-effect transistor structure, the field-effect transistor structure comprising a gate structure coupled to the capacitive memory structure, or wherein the capacitive memory structure is integrated in a field-effect transistor structure (see figure 2I)
It would have been obvious to replace the capacitor of Muller with the capacitor of Yoo because Yoo teaches their capacitor has less leakage current than the conventional capacitor shown in Muller. ¶¶ 0003-04.
Conversely, it would have been obvious to add a transistor to the capacitor of Yoo in order to create an active memory device.
Regarding claim 14, Muller teaches:
wherein the field-effect transistor structure and the capacitive memory structure are coupled to one another to form a capacitive voltage divider (This is shown in figure 2I of Muller).
Regarding claim 15, Muller teaches at least in figure 1A
wherein the gate structure (122) of the field-effect transistor structure comprises a gate electrode (122e) and a gate isolation (122i) separating the gate electrode (122e) from a channel region (112c) of the field-effect transistor structure, 
wherein the gate electrode (122e) is coupled to the first electrode (114) of the capacitive memory structure (104).
Regarding claim 18, Yoo teaches at least in figures 10-13:
a first electrode (310),
a second electrode (330), and 
a memory layer (320) disposed between the first electrode (310) and the second electrode (330), 
wherein the memory layer (320) comprises two or more memory portions (324a, 322) and one or more separation portions (324b) disposed between the two or more memory portions (324a, 322), 
wherein each of the two or more memory portions comprises a remanent-polarizable material based on at least one metal oxide (as explained in Muller, see claim 10, it is obvious that, HfOx, HfZrOx are remanently polarizable material, this is based upon HfO; Yoo ¶ 0050, where 322 may not have a remanent-polarization. However, the term “may not” does not mean cannot. The term “may not” is the obverse of the term “may”. If something may have a characteristic it does not mean it actually has said characteristic. Similarly, if something may not have said characteristic it does not mean that it does not have said characteristic. The term “may” reflects possibility. Possibility it may have something or possibility it may not have something. However, a possibility does not mean it is excluded. An everyday example is a lottery. If I buy a ticket I may wing the lotter, however, it is more likely I may not based upon the odds. But, if I do not buy a ticket then I will not win the lottery. May, and may not simply reflect potential possibilities. Thus, when Yoo discloses that 322 may not be remanent-polarizable it does not mean that it does not have remanent-polarization), 
wherein each of one or more separation portions (324b) comprises a separation material including a metal oxide that has a different chemical composition than the at least one metal oxide (¶ 0037, where 324b can be ZrO, 324a, can be HfO, and per ¶ 0050, 322 can be HfZrO).
Regarding claim 19, Yoo teaches at least in figures 10-13:
wherein the separation material is different from the remanent-polarizable material in at least one of an oxygen content, a stoichiometry, and/or a type of participating elements (ZrO has a different set of participating elements than HfO).
Regarding claim 20, Yoo teaches at least in figures 10-13:
wherein the separation material (324b) comprises a substantially fully-stoichiometric oxygen content (¶ 0053, where 324b has minimun amount of oxygen vacancies, e.g. substantially stoichiometric oxygen content); and 
wherein the remanent-polarizable material (324a, and 322) comprises a sub-stoichiometric oxygen content (¶ 0053, where 324a may have more oxygen vacancy, thus may have a sub stoichiometric oxygen content; ¶ 0050, where 322 can be ferroelectric, it would have been obvious to one of ordinary skill in the art to make 322 have the same number as oxygen vacancies as 324b because this would allow one of ordinary skill in the art to make a multi-cell memory device. 

Response to Arguments
Regarding claim 1, 
Based upon Applicant’s amendments Examiner has issued new grounds of rejection.
Regarding claim 18, 
Examiner has responded to Applicant’s arguments in the analysis of the claim 18 above.
Regarding claim 18,
Examiner has added a second rejection to claim 18 based upon the new analysis of claim 1.
Regarding 35 USC § 112(b)
Applicant’s arguments are not persuasive. By changing the term to “substantially fully” Applicant has introduced more uncertainty into the claim. This is because what does not substantially fully mean? Further, Applicant asserts this means substantially fixed integer ration.  However, this proposed definition of the term does not make sense. Either something is fixed, or it is variable. Therefore, Applicant’s amendment has cured the 35 USC § 112(b) for the reasons given in the rejection and above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822